DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 Dec, 2021 has been entered. 

Election/Restrictions
Applicants elected group I (peptides) and SEQ ID 4 with traverse in the reply filed on 22 April, 2021.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 29 April, 2021.  In the claim set of 17 Nov, 2021, applicants amended the claims so they no longer read on applicant’s elected species.  This is treated as if the elected species was found allowable under Markush practice, i.e. a search for the independent claim (as there can be no Markush group with the elected species).  If references are found that anticipate/render obvious that claim, all claims that read on the references will be examined and the remainder withdrawn from consideration.

Claims Status
Claims 1-8 are pending.
Claims 1-4 have been amended.
Claims 2-8 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 1 under 35 U.S.C. 101 because the claims read on a judicial exception is hereby withdrawn due to amendment.



The provisional rejection of claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/287,636 in view of Morrison et al (Curr. Opin. Chem. Biol. (2001) 5 p302-307) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or 
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The question at issue is which variants of the claimed sequences will stimulate migration of cells.

 (a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  The language of the claims allowing for substitution, deletion or insertion of one or two amino acids, but the exact modifications that can be used and maintain activity are not disclosed.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming polypeptides with the ability to stimulate migration of cells.  This requires that the peptides have the functional ability to cause cells to migrate.  However, applicants have not defined what structural requirements are necessary for this functional activity.  Applicants have not disclosed what chemical/physical/sequence requirements are necessary to endow the peptide with the ability to stimulate cellular migration.  In essence, applicants have claimed their invention by function.  That is not sufficient to meet the written description requirement.
st column, 1st paragraph), followed by keratinocytes and activated fibroblasts (p644, 1st column, 2nd paragraph).  As the various cell types migrate at different times, it is highly unlikely that the same stimulus is attracting all of them; this suggests that there are multiple different receptor/attractant combinations.  This means that it is unlikely that a given polypeptide will inform on all attractant peptides.
This is supported by comparing the peptide of Tang et al (PLOSOne (2014) 9(3) e92082, previously cited) which is described as inducing migration of keratinocytes and fibroblasts (abstract) but not neutrophils.  Note that this sequence (WCKPKPKPRCH) appears to have no substantial identity with any of the sequences claimed by applicants.
Even if there is a representative peptide for each receptor/attractant pair, it is not obvious how these sequences can be modified and retain activity.  Yampolsky et al (Genetics (2005) 170 p1459-1472) looked at retention of activity upon mutation (abstract).  The odds that any given mutation will result in a variant that retains activity is small, even if the mutation is considered conservative (table 3, p1465, top of page).  
(d) representative number of samples:  All of applicant’s examples involve mutations at position 43 or 44 of HMGB-1 (1-44).  This does not inform as to what will happen if other positions are mutated, or if an entirely different receptor is targeted.  Thus, the claims lack written description.
response to applicant’s arguments
	Applicants state that they have removed the functional limitations.
Applicant's arguments filed 17 Nov, 2021 have been fully considered but they are not persuasive.

The claim still allows for derivatives, which are defined functionally (paragraph 64).

New Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drmanac et al (WO 01/75067).

	Drmanac et al identify a very large number of compounds expected to have biological activity (1st page, 2nd paragraph).  Among the polypeptides explicitly named by the authors (p28, 1st paragraph) is SEQ ID 50290:

    PNG
    media_image1.png
    249
    521
    media_image1.png
    Greyscale
.  Note that this is identical to SEQ ID 308 with a deletion of the serine at position 42 (“a peptide consisting of an amino acid sequence having a substitution, deletion, or insertion of one or two amino acids at an amino acid of position 1 to position 42 of the peptide of any one of SEQ ID NOs 1 to 399”) with two additional amino acids at the C-terminus (“a derivative thereof” as the compound is expected to retain biological activity).  Thus, this reference anticipates claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658